Citation Nr: 0835539	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-34 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
residuals, pneumonia, with chronic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

In June 2008, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

During his Board hearing, the appellant's friend, who 
apparently holds a power of attorney for certain of the 
appellant's interests, testified that the appellant had 
recently been awarded disability benefits from the Social 
Security Administration (SSA) for anxiety and lung disease.  
(Transcript, at pp. 10-11).  There is no indication in the 
claims file that VA has attempted to obtain the veteran's SSA 
medical records.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The appellant was granted service connection for residuals of 
pneumonia with chronic bronchitis and awarded a 10 percent 
rating in a May 1985 rating decision and, therefore, has a 
protected rating.  See 38 C.F.R. § 3.951(b) (2007).  However, 
during his Board hearing, the veteran testified that his 
service-connected bronchial condition continually worsens.

The appellant was examined for residuals of pneumonia with 
chronic bronchitis in December 2005.  A pulmonary function 
test was performed, and the results indicated that the 
appellant might warrant a higher rating under the criteria of 
38 C.F.R. § 4.97, Diagnostic Code 6600 (2007).  However, the 
examiner found no residuals of past pneumonia or bronchitis.  
The examiner diagnosed chronic obstructive pulmonary disease 
(COPD) secondary to ongoing tobaccoism with rebound 
bronchospasm secondary to overuse of medication.  The 
examiner also indicated that the pulmonary function test 
might indicate a poor effort in view of the change recorded 
from another recent test, that the diffusion capacity of the 
lung for carbon monoxide test (DLCO) was not completed due to 
coughing, and that the appellant coughed and gagged 
throughout the test.  In February 2006, a VA pulmonary 
function test was performed, but the actual test results were 
not associated with the claims folder.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As the 
latest VA examination is now almost three years old and the 
appellant recently testified that his condition was getting 
worse, the Board will remand this matter for another VA 
examination of the veteran, by a pulmonologist, to be 
undertaken pursuant to the directions listed below.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the veteran's claim.  Hence, on remand the AMC/RO should 
contact the veteran and his representative for information 
about all medical providers in order to obtain medical 
records not found already in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2007), and as interpreted by the 
United States Court of Appeals for 
Veterans Claims and the U.S. Court of 
Appeals for the Federal Circuit, are fully 
complied with and satisfied.  

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The AMC/RO should contact the veteran 
and his representative and request that he 
identify the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, that 
have treated him for his bronchial 
condition since his December 2005 VA 
examination, and which have not already 
been made a part of the record.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment 
from the Wichita VAMC, for the period from 
July 2008 to the present, including the 
results of the February 2006 pulmonary 
function test.  After the veteran has 
signed any appropriate releases, the 
AMC/RO should obtain and associate with 
the claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative should be notified of 
unsuccessful efforts to procure records in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

4.  After all available records are 
associated with the veteran's claims file, 
or the time period for the veteran's 
response has expired, the AMC/RO should 
arrange for the veteran to undergo a VA 
respiratory examination by a pulmonologist 
to determine the severity of his service 
connected residuals, pneumonia, with 
chronic bronchitis.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
examining pulmonologist, and the 
examination report should include a 
notation to the effect that this record 
review took place as well as a discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings, should be 
reported in detail.  The examiner must 
indicate whether the veteran has a current 
disability involving residuals of 
pneumonia with chronic bronchitis and, if 
so, which of the following, (a), (b), (c), 
or (d) more closely reflects the degree of 
impairment caused by the veteran's 
service-connected lung condition.

(a) FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66- to 80-
percent predicted; or

(b) FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-
percent predicted.

(c) FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).

(d) FEV-1 less than 40 percent of 
predicted value, or; the ratio of 
Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-
1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-
percent predicted, or; maximum 
exercise capacity less than 15 
ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), 
or; cor pulmonale (right heart 
failure), or; right ventricular 
hypertrophy, or; pulmonary 
hypertension (shown by Echo or 
cardiac catheterization), or; 
episode(s) of acute respiratory 
failure, or; requires outpatient 
oxygen therapy.

Adequate reasons and bases must be 
provided for any opinion rendered.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.

6.  The AMC/RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




